OPINION OF THE COURT
Per Curiam.
Anthony S. Caronna has submitted an affidavit dated March 18, 1991, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Mr. Caronna was admitted to the practice of law by the Appellate Division of the Supreme Court, Second Judicial Department, on October 16, 1963.
Mr. Caronna acknowledges that he is currently the subject *24of an investigation by the Grievance Committee for the Second and Eleventh Judicial Districts concerning allegations that he mishandled client funds entrusted to him as follows: (1) he deposited attorneys’ fees and personal moneys into his escrow account, (2) he drew checks on his escrow account for his own personal use, (3) his escrow account "dipped below balances” he was required to maintain, and (4) he failed to maintain a ledger book or similar record of deposits into and withdrawals from his escrow account as required by section 691.12 of the Rules Governing the Conduct of Attorneys (22 NYCRR 691.12 [c]).
Mr. Caronna acknowledges that if charges were predicated upon the allegations pending against him, he could not successfully defend himself on the merits.
Mr. Caronna indicates that his resignation is freely and voluntarily tendered, that he is not being subjected to coercion or duress, and that he is fully aware of the implications of submitting his resignation.
Counsel to the Grievance Committee recommends that the court accept the resignation. Under the circumstances herein, the resignation of Anthony S. Caronna as a member of the Bar is accepted and directed to be filed. Accordingly, Anthony S. Caronna is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Brown, Kunzeman and Sullivan, JJ., concur.
Ordered that the resignation of Anthony S. Caronna is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Anthony S. Caronna is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Anthony S. Caronna shall promptly comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Anthony S. Caronna is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or *25any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that upon the court’s own motion, pursuant to section 691.10 (g) of the rules of this court (22 NYCRR 691.10 [g]), Edward S. Sawchuk, Esq., 27-19 Corporal Kennedy Street, Bayside, New York 11360, is appointed to inventory the respondent’s files and take such action as is deemed proper and advisable to protect the interests of the respondent’s clients and for the protection of the interests of the disbarred attorney.